Respondent was admitted to the Bar by this court on June 23, 1964. Petitioner moves to confirm the report of the referee which sustained three charges of professional misconduct against respondent, consisting of abusive and intemperate conduct toward two attorneys, a Judge and his wife, threatening the Judge’s life and the life of one of the attorneys and his family. The record supports the referee’s findings. Moreover, respondent failed to appear at the hearing and has not appeared in opposition to the motion to confirm the referee’s report. Accordingly, the motion is granted. Wkile respondent is guilty of professional misconduct of a most serious nature, it appears that the misconduct took place when respondent was under the influence of alcohol. Although respondent was given an opportunity to be heard on the question of punishment, he did not appear before the court. Under all the circumstances, we conclude that respondent should be suspended from the practice of law for a period of two years and thereafter until the further order of the court. Upon any application for reinstatement, respondent shall be required to submit proof that he is physically and mentally capable of engaging in the practice of law. Herlihy, P. J., Staley, Jr., G-reenblott, Sweeney and Kane, JJ., concur.